Citation Nr: 0031239	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 determination by the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In May 1999, the appellant requested a personal hearing 
before a Hearing Officer.  The appellant did not report for 
the September 1999 hearing.  In August 1999, the appellant 
requested a hearing before a Member of the Board at the local 
RO.  In April 2000, the appellant withdrew the request for a 
hearing.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The appellant has no recognized military service.


CONCLUSION OF LAW

The requirements for entitlement to eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101(2)(24), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203(c) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established eligibility.  Pertinent law provides that to 
become eligible for VA benefits the appellant must show that 
he is a veteran and that he had the type of qualifying 
service enumerated in 38 C.F.R. § 3.8.  If the appellant does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

For VA purposes, a veteran is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active service of a Regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a prisoner-of-war 
status immediately following a period of active duty, or a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
See 38 C.F.R. § 3.9(b).  

Under 38 C.F.R. § 3.8(d)(1), an individual who served as a 
guerrilla under a commissioned officer of the United States 
Army, Navy or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States Forces would have qualifying service for VA 
benefits.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service:  (i) Recognized 
guerrilla service; (ii) Unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  A certification of Anti-Japanese 
Activity will not be accepted as establishing guerrilla 
service.  See 38 C.F.R. § 3.8(d)(2). 

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of the United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or the date of report for 
active duty whichever is later to the date of release from 
active duty, discharge, death, or of 
establishing entitlement to benefits unless a reasonable 
basis exists for questioning the service department finding.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992); Manibog v. 
Brown, 8 Vet. App. 465 (1996).  

Regulations also provide that for the purpose of establishing 
entitlement to VA benefits, the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence is a 
document issued by the service department; contains the 
needed information as to length, time, and character of 
service; and in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section (and 
paragraph (b) of this section in pension claims), the 
Department of Veterans Affairs shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).  

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces [with certain exemptions 
then listed].  See 38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2000).  

In this case, the appellant contends that he served in the 
United States Armed Forces in the Far East (USAFFE) during 
World War II.  He asserts that he was imprisoned at Zamboanga 
Concentration Camp and Sasa Davao Concentration Camp from May 
1942 to September 1943.  The appellant submitted the 
following documents in support of his claim: (1) a VA Form 
21-526, Veterans Application for Compensation or Pension, 
which reflects service from May 1941 to June 1946; (2) a June 
1998 statement from the Armed Forces of the Philippines 
reflects that the appellant's military status was USAFFE, 
that he was "CAD" in July 1941 and inducted in September 
1941, and that he retired in May 1971; (3) a Prisoner of War 
questionnaire dated in June 1998; (4) a roster bearing his 
name; (5) a document entitled Commonwealth of the 
Philippines, Philippine Constabulary, dated in October 1941 
bearing the appellant's name and serial number (1xxxx1); (6) 
a WD AGO Form 24A that reflects infantry (Philippine 
Constabulary) for the period from December 1948 to November 
1951, inclusive; (7) a document entitled Republic of the 
Philippines, Headquarters Philippine Constabulary dated in 
November 1968; (8) a statement from the Assistant 
Constabulary Adjutant General dated in June 1970; (9) an 
Armed Forces of the Philippines extract dated in May 1971; 
(10) an Updated Master List of Filipino World War II Veterans 
from the Philippine Veterans Affairs Office bearing the 
appellant's name and serial number (2xxxx6); (11) a 
Philippine Veterans Affairs Office document dated in August 
1988 which reflects the appellant had an approved claim for 
the period from January 1942 to September 1945; and (12) 
Philippine Army records that reflect prior service from April 
1941 to November 1948 bearing the appellant's name and serial 
number (2xxxx6).  

Acceptable evidence of service must consist of either a 
certification by a United States service department or of 
certain specified official documents issued by the United 
States service department.  See 38 C.F.R. § 3.203.  The 
appellant has not produced a DD Form 214, a certification of 
release or discharge from active duty, or an original 
Certificate of Discharge issued by the U.S. service 
department.  Therefore, upon receipt of the aforementioned 
evidence, the RO submitted items # 5 and # 12 to the U.S. 
Army Reserve Personnel Center (ARPERCEN) for verification of 
the claimed service.  In June 1998, the ARPERCEN reported 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In August 1999, the RO resubmitted the request for 
verification of service with item # 5 altering the spelling 
of the appellant's last name.  In December 1999, the National 
Personnel Records Center (NPRC) responded that no change was 
warranted in the prior certification.  

A Memorandum for File dated in April 2000 reflects that 
unless the claimant has additional evidence to submit, which 
is different than that previously submitted, there was no 
value in resubmitting a request for reverification.  The 
Memorandum also reflects that if the ARPERCEN is unable to 
confirm a record of service for an individual based on the 
information provided on the VA Form 3101, it requests that 
the RO provide additional information.  In this case, the 
ARPERCEN/ NPRC requested no additional information.  Absent 
evidence that creates a reasonable basis for questioning the 
certification by the service department, a third search of 
the service department records is not warranted.  Simply, the 
appellant's name does not appear on the roster maintained by 
a United States service department.  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  As noted earlier, findings by the 
service department verifying the appellant's claimed service 
are binding on the VA for purposes of establishing service in 
the United States Armed Forces.  See Duro and Manibog, supra.  

The Board does not dispute the appellant's assertion that he 
served in some capacity during World War II.  However, given 
the above adverse finding by the service department, which is 
binding on VA, the Board concludes that the appellant did not 
have active or recognized military service.  Therefore, he is 
not considered a "veteran" for VA purposes.  Consequently, 
the appellant has not met the threshold requirement for 
eligibility to receive VA benefits.  As such, the appellant's 
claim has no legal merit under the law.  See Sabonis, supra.  
The proper course for the unsuccessful applicant who believes 
that there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  As the 
appellant's claim lacks legal merit, the Board concludes that 
the claim of entitlement to eligibility for VA benefits is 
denied.  



ORDER

Entitlement to basic eligibility for VA benefits is denied.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 6 -


